DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5-19-2021 have been fully considered.
With respect to applicant’s arguments of claim 48 that Trotta does not suggest outputting the radar signal after the comm. signal and does not use the same channel, the examiner respectfully disagrees. In paragraph 30, Trotta describes a situation where the system provides a communication signal to the satellite radar device (see Fig. 1) to “coordinate RF transmission and reception”. It is clear from this that in order to coordinate RF signals, the communication signal comes first. In addition, Trotta goes on to say at the end of the paragraph that the devices may be capable of data transmission across the radar antennas in which case it is clear that the same channel would be in use.
Applicant argues that the invention is to avoid interference and use radar in a same device as mmW networks. The examiner notes though, that claim 48 is simply a hardware unit that transmits a radar signal after a communication signal. 
With respect to applicant’s argument concerning claim 49 and the allocation signal, the examiner respectfully disagrees. The disclosure of Milligan was only relied upon for the idea of an allocation signal. The particulars of the signal as it relates to radar scheduling are covered by Trotta as discussed above. The communication signal 
With respect to applicant’s argument concerning amended claim 1 that Trotta does not disclose determining whether to perform radar operation according to the mmW communication information, the examiner respectfully disagrees. Fig. 1 of Trotta shows a satellite radar device. This satellite radar device receives communication information from transceiver (para. 30) in order to coordinate RF transmission. Therefore it is clear that the satellite radar device will not transmit RF until communication with the transceiver has been established and it has been told how the RF coordination is to be done.
With respect to the amended claims, please see below.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta, et. al., U.S. Patent Application Publication Number 2016/0178730, published June 23, 2016.

As per claim 1, Trotta discloses an apparatus for communication, comprising: 
an interface configured to obtain millimeter wave communication information, wherein the obtained millimeter wave communication information comprises information related to a first millimeter wave channel used for a millimeter wave communication 
and a processing system configured to control a radar operation at the apparatus for at least transmission of radar signals according to the millimeter wave communication information, wherein the control of the radar operation comprises determining whether to perform the radar operation at the apparatus according to the millimeter wave communication information (Trotta, ¶30 where the satellite device works with the transceiver in beamforming and therefore decides how and when to perform radar operations based on the communication signal).
Trotta fails to expressly disclose an interface and processing system. As the satellite must receive information and transmit RF, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use an interface and processing system in order to gain the benefit of enabling accomplishment of the tasks.

As per claim 48, Trotta further discloses an apparatus for communication, comprising: an interface configured to output at least one millimeter wave communication signal for transmission on a channel; and a processing system configured to commence a radar operation on the channel at the apparatus after the at least one millimeter wave communication signal is output, wherein the radar operation comprises the interface outputting at least one radar signal for transmission on the channel (Trotta, ¶30 as shown in claim 1 above).
Trotta states that the devices may be capable of data transmission across the radar antennas in which case it is clear that the same channel would be in use. 
.

Claims 2, 3, 13, 15, 56-58 and 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta in view of Yamazaki, et. al., U.S. Patent Application Publication Number 2018/0227767, filed July 13, 2016.

As per claim 2, Trotta discloses the apparatus of claim 1, wherein: the millimeter wave communication information comprises a base station signaling detected on the first millimeter wave channel (Trotta, Fig. 1 showing communication channels between devices). 
Trotta fails to explicitly disclose transmitting radar on a first channel when available and switching to a second channel if base station signals are present on the first.
Yamazaki teaches switching to a secondary channel when base station transmissions are present on the first channel (¶8 and 16).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to switch channels in order to gain the obvious benefit of avoiding interference. The examiner submits it is well within the skill of a person in the art to select a proper channel for transmission.


As per claims 13 and 58, Trotta as modified by Yamazaki further discloses the apparatus of claim 1, wherein: the processing system is further configured to control millimeter wave communication at the apparatus (Trotta, ¶30); and the radar operation and the millimeter wave communication use the same frequency band (Trotta, ¶4).

As per claim 15, Trotta as modified by Yamazaki further discloses the apparatus of claim 1, wherein: the millimeter wave communication information comprises spatial information; and the control of the radar operation comprises using the spatial information to avoid radar in at least one direction and allow radar in at least one other direction (Trotta, ¶30 and Fig. 12, step 1212 where the radar receives configuration and beam steering provides radiation in certain directions but not others).


Examiner’s Note: It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (above and below in brackets) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

As per claim 57, Trotta as modified by Yamazaki further discloses the apparatus of claim 48, wherein the at least one millimeter wave communication signal [is for transmission via an omni-directional mode] (Trotta, Fig. 1 where the signal is capable of being transmitted onmidirectionally).

As per claim 103, Trotta as modified by Yamazaki further discloses the apparatus of claim 1, wherein the interface is configured to obtain the millimeter wave communication information from the first millimeter wave channel (Trotta, ¶30 where communication data is received).

Claims 4, 11 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta and Yamazaki as applied to claims 1-3, 13, 15, 48, 56-58 and 103 above and further in view of Milligan, et. al., U.S. Patent Application Publication Number 2012/0032833, published February 9, 2012.


Milligan teaches radar and communications allocation (abstract).
It would have been obvious to provide allocation in order to gain the benefit of reducing interference and increasing the coordination disclosed by Trotta.

Claims 5-7, 9, 10 and 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta in view of Seok, U.S. Patent Application Publication Number 2016/0014773, published January 14, 2016.

As per claims 5-7, 9-10 and 50-55, Trotta discloses the apparatus of claim 1 including communications controlling radar function (¶30) and providing configuration parameters to a radar remotely ( Fig. 12, step 1210) but fails to disclose various options of communication signal type.
Seok teaches various known communication types including clear channel assessment (¶103), network allocation vectors (¶110), sleep periods (¶195).
It would have been an obvious matter of design choice to use various signal types as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Trotta in determining how and when the radar should operate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646